internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-112285-00 date date legend taxpayer spouse property date trust date a b date c d date replacement_property e date f plr-112285-00 dear we received your representative’s letter dated date and subsequent correspondence requesting a ruling regarding the federal gift_tax consequences of a grantor_retained_annuity_trust this letter responds to your request the facts and representations submitted are summarized as follows taxpayer and spouse owned equal undivided community_property interests in property on date taxpayer established trust on date taxpayer transferred her undivided one-half interest in property to trust trust is intended to meet the requirements of a qprt within the meaning of sec_25_2702-5 of the gift_tax regulations at the time of the transfer property was valued at dollar_figurea taxpayer represents that this value was determined by a qualified independent_appraiser the value of the one-half interest in property that taxpayer transferred to trust was dollar_figureb or one-half the full value of the residence taxpayer filed a gift_tax_return reporting the transfer to trust and represents that no valuation discounts were claimed on the gift_tax_return on date taxpayer and spouse sold property for dollar_figurec after paying selling_expenses and the balance of a mortgage on the property trust received dollar_figured on date trust acquired replacement_property approximately dollar_figuree was reinvested in the acquisition and rehabilitation of the replacement_property the replacement_property became the personal_residence of taxpayer on date after acquiring the replacement_property trust had assets of dollar_figuref that were not reinvested in a personal_residence pursuant to the terms of trust the sale proceeds that were not reinvested in a new residence ceased to be a qprt and converted to an annuity article of trust provides that the trust is permitted to hold among other assets proceeds from the sale of the residence article provides that the trustee in her discretion may sell the residence at any time and may in her discretion acquire a replacement residence in exercising her discretion the trustee shall consider the mandatory obligations of the trustee under this instrument the needs of the trustor and the purposes of a qprt in the event of sale the trustee shall hold the proceeds in a separate_account and the trust shall cease to be a qprt with respect to the proceeds of sale not later than the earlier of the date that is two years after the date of sale the termination of the term holder’s trustor’s interest in the trust or the date on which a new residence is acquired by the trust article dollar_figure provides that within thirty days following the date on which the trust ceases to be a qprt with respect to any assets of the trust those trust assets shall be converted to and held for the balance of the trust term in a separate share of the trust pursuant to the provisions of article plr-112285-00 article of the trust provides that in the event assets of the trust are to be held and administered as a separate share because the trust has ceased to be a qprt with respect to those assets the assets of the separate share shall be administered and distributed in accordance with this article it is the purpose of these provisions to accomplish a conversion to a qualified_annuity_interest under sec_25 c which complies with sec_25_2702-3 and this article shall be construed accordingly article provides that the trustee shall distribute to the trustor from the separate_account an annuity at the times and in the amounts hereafter set forth article provides that the right of the trustor to receive the annuity amount shall begin on the date of the sale of the residence the date of damage to or destruction of the residence or the date on which the residence ceases to be used or held as a personal_residence as the case may be the cessation date provided however that the trustee may defer payment of any annuity amount otherwise payable after the cessation date until the date that is thirty days after the assets are converted to a qualified_annuity_interest the conversion date any deferred payment must bear compound interest from the cessation date at a rate not less than the sec_7520 rate in effect on the cessation date at the sole discretion of the trustee the trustee may reduce the aggregate deferred_annuity payments by the amount of income actually distributed from the trust to the trustor during the deferral_period article provides that the annuity amount shall be payable to the trustor annually for each taxable_year of the term the annuity amount may be paid after the close of the taxable_year provided that the payment is made no later than the date by which the trustee is required to file the federal_income_tax return of the trust for the year without regard to extensions article provides for the determination of the annuity amount article provides that if on the conversion date the trust estate does not include a residence used or held for use as a personal_residence of the trustor the annuity amount shall be the amount determined by dividing the lesser_of a the value of all interests retained by the trustor as of the date of the original transfer or transfers of the residence to the trust or b the value of all the trust assets as of the conversion date by an annuity factor determined a for the original trust term and b using the interest rate used in valuing the trustor’s interest in the trust at the time of the original transfer article provides that if on the conversion date the trust estate includes a residence used or held for use as a personal_residence of the trustor the annuity amount shall be the amount determined under the above subparagraph multiplied by a fraction the numerator of which shall be the excess of the fair_market_value of the trust assets on the conversion date over the amount including acquisition costs reinvested in the new residence or expended for repairs of the existing plr-112285-00 residence and the denominator of which is the fair_market_value of the trust estate on the conversion date article provides that in the case of a taxable_year of the trust which is for a period of less than twelve months including the taxable_year in which the trust terminates the annuity amount shall be the amount otherwise determined for the year multiplied by a fraction the numerator of which is the number of days in the taxable_year of the trust and the denominator of which is if february is a day included in the numerator article of the trust provides that the value of the trust estate for purposes of determining the annuity amount shall be the fair_market_value of the assets as determined for federal tax purposes if such value is incorrectly determined by the trustee then within a reasonable_time after the value is set for federal tax purposes the trustee shall pay to the trustor in the case of overvaluation an amount equal to the difference between the amount which the trustee should have paid to the trustor and the amount actually paid to the trustor article provides that additional contributions to a separate_account administered under this article shall be prohibited in the event additional assets become subject_to administration under this article after other assets are already being administered under this article the additional assets shall be administered separately article provides that the trustee shall make no distribution to or for the benefit of any person other than the trustor during the trust term provided however that this sentence shall not limit the trustee’s ability to make distributions for trust expenses article provides that commutation prepayment of the interest of the trustor is prohibited article dollar_figure provides that on expiration of the trust term the trustee shall pay to the trustor if living and otherwise the estate of the trustor all remaining amounts due under the obligation to pay the annuity as set forth herein any amounts remaining after such payment shall be distributed in accordance with article you have requested a ruling that notwithstanding the appreciation in value that occurred with respect to the property between the time trust was funded and the date the property was sold payment of the annuity amount calculated in accordance with article of trust will not result in an additional gift to the residuary beneficiaries or in any gift_tax consequences to taxpayer plr-112285-00 sec_2501 imposes a tax computed as provided in sec_2502 for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the requirements of this section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust a_trust of which the term holder is the grantor that otherwise meets the requirements of a personal_residence_trust or a qualified_personal_residence_trust is not a personal_residence_trust or a qualified_personal_residence_trust if at the time of transfer the term holder of the trust already holds term interests in two trusts that are personal_residence trusts or qualified personal_residence trusts of which the term holder was the grantor sec_25_2702-5 provides generally that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of plr-112285-00 sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides generally that the governing instrument must provide that within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms sec_25_2702-5 provides that for assets subject_to sec_25 c to be converted to and held as a qualified_annuity_interest the governing instrument must contain all provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-3 provides that an interest is a qualified_annuity_interest only if it meets the requirements of sec_25_2702-3 and d sec_25_2702-3 provides generally that a qualified_annuity_interest is an irrevocable right to receive a fixed amount the annuity amount must be payable to or for the benefit of the holder of the annuity interest at least annually a right of withdrawal whether or not cumulative is not a qualified_annuity_interest sec_25_2702-3 provides that a fixed amount means a a stated dollar amount payable periodically but not less frequently than annually but only to the extent the amount does not exceed percent of the state dollar amount payable in the preceding year or b a fixed fraction or percentage of the initial fair_market_value of the property transferred to the trust as finally determined for federal tax purposes payable periodically but not less frequently than annually but only to the extent the fraction or percentage does not exceed percent of the fixed fraction or percentage payable in the preceding year sec_25_2702-3 provides that an annuity interest does not fail to be a qualified_annuity_interest merely because the trust permits income in excess of the amount required to pay the annuity amount to be paid to or for the benefit of the holder of the qualified_annuity_interest nevertheless the right to receive the excess income is not a qualified_interest and is not taken into account in valuing the qualified_annuity_interest sec_25_2702-3 provides that if the annuity is stated in terms of a fraction or percentage of the initial fair_market_value of the trust property the governing instrument must contain provisions meeting the requirements of sec_1_664-2 of plr-112285-00 this chapter relating to adjustments for any incorrect determination of the fair_market_value of the property in the trust sec_25_2702-3 provides that the annuity amount may be payable based on either the anniversary date of the creation of the trust or the taxable_year of the trust in either situation the annuity amount may be paid annually or more frequently such as semi-annually quarterly or monthly if the payment is made based on the anniversary date proration of the annuity amount is required only if the last period during which the annuity is payable to the grantor is a period of less than months if the payment is made based on the taxable_year proration of the annuity amount is required only if the last period during which the annuity is payable to the grantor is a period of less than months if the payment is made based on the taxable_year proration of the annuity amount is required for each short taxable_year of the trust during the grantor’s term the prorated amount is the annual annuity amount multiplied by a fraction the numerator of which is the number of days in the short_period and the denominator of which is if february is a day included in the numerator sec_25_2702-3 provides that an annuity amount payable based on the anniversary date of the creation of the trust must be paid no later than days after the anniversary date an annuity amount payable based on the taxable_year of the trust may be paid after the close of the taxable_year provided the payment is made no later than the date by which the trustee is required to file the federal_income_tax return of the trust for the taxable_year without regard to extensions if the trustee reports for the taxable_year pursuant to sec_1_671-4 of this chapter the annuity_payment must be made no later than the date by which the trustee would have been required to file the federal_income_tax return of the trust for the taxable_year without regard to extensions had the trustee reported pursuant to sec_1_671-4 of this chapter sec_25_2702-3 provides that the governing instrument must prohibit additional contributions to the trust sec_25_2702-3 provides in part that to be a qualified annuity or unitrust_interest an interest must be a qualified_annuity_interest in every respect or a qualified_unitrust_interest in every respect to be a qualified_interest the interest must meet the definition of and function exclusively as a qualified_interest from the creation of the trust sec_25_2702-3 provides that the governing instrument must prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified annuity or unitrust_interest during the term of the qualified_interest sec_25_2702-3 provides that the governing instrument must fix the term of the annuity or unitrust_interest the term must be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods plr-112285-00 successive term interests for the benefit of the same individual are treated as the same term_interest sec_25_2702-3 provides that the governing instrument must prohibit commutation prepayment of the interest of the term holder sec_25_2702-5 provides that the governing instrument must provide that the right of the term holder to receive the annuity amount begins on the date of sale of the residence the date of damage to or destruction of the residence or the date on which the residence ceases to be used or held for use as a personal_residence as the case may be the cessation date notwithstanding the preceding sentence the governing instrument may provide that the trustee may defer payment of any annuity amount otherwise payable after the cessation date until the date that i sec_30 days after the assets are converted to a qualified_annuity_interest under sec_25 c i b the conversion date provided that any deferred payment must bear interest from the cessation date at a rate not less than the sec_7520 rate in effect on the cessation date the governing instrument may permit the trustee to reduce the aggregate deferred_annuity payments by the amount of income actually distributed by the trust to the term holder during the deferral_period sec_25_2702-5 provides generally that the governing instrument must require that the annuity amount be no less than the amount determined under this paragraph c sec_25_2702-5 provides that if on the conversion date the assets of the trust do not include a residence used or held for use as a personal_residence the annuity may not be less than an amount determined by dividing the lesser_of the value of all interests retained by the term holder as of the date of the original transfer or transfers or the value of all the trust assets as of the conversion date by an annuity factor determined i for the original term of the term holder’s interest and ii at the rate used in valuing the retained_interest at the time of the original transfer sec_25_2702-5 provides that if on the conversion date the assets of the trust include a residence used or held for use as a personal_residence the annuity must not be less than the amount determined under sec_25_2702-5 multiplied by a fraction the numerator of the fraction is the excess of the fair_market_value of the trust assets on the conversion date over the fair_market_value of the assets as to which the trust continues as a qualified_personal_residence_trust and the denominator of the fraction is the fair_market_value of the trust assets on the conversion date article of trust provides that in the event trust ceases to be a qprt with respect to any assets of trust those assets are to be held in a separate share as a qualified_annuity_interest article provides rules for determining the annuity amount based on the facts submitted and representations made we conclude that article of plr-112285-00 trust satisfies the requirements of sec_25_2702-5 therefore payment of the annuity amount to taxpayer calculated in accordance with article will be a qualified_annuity_interest for purposes of sec_2702 and will not result in an additional gift to the remainder beneficiaries or in any additional gift_tax consequences to taxpayer the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding whether trust meets the requirements for a qualified_personal_residence_trust under sec_25_2702-5 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely melissa c liquerman melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
